Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 11 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 22 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 33 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 44 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 55 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 66 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 77 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 88 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 99 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 10
                                                       10 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 11
                                                       11 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 12
                                                       12 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 13
                                                       13 of
                                                          of 14
                                                             14
Case
Case 1:10-cr-00010-SPW
     1:21-cv-00092-SPW Document
                        Document84
                                 1 Filed
                                   Filed 08/23/21
                                         07/06/21 Page
                                                  Page 14
                                                       14 of
                                                          of 14
                                                             14
